DETAILED ACTION

This office action is in response to the remarks and amendments filed on 9/22/22.  Claims 1-8, 14, 21 and 23 are pending.  Claims 1-8, 14, 21 and 23 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0125098 to Vainberg et al. (“Vainberg”), in view of US Patent Application Publication 2017/0295945 to Stickler.
Claim 1.  A mattress assembly system (Vainberg, Fig. 14) comprising: a mattress thermal management system comprising: a rigid mattress support deck (Vainberg, Fig. 14, #660) having a top surface for supporting a mattress (Vainberg, Fig. 14, #660 has a top surface) and an opposing bottom surface; and an airflow spacer (Vainberg, Fig. 13, #604) positioned above the top surface of the rigid mattress support deck, the airflow spacer (i) comprising a three-dimensional mesh fabric (Vainberg, paragraph [0046] discloses “a poly-vinyl-chloride (pvc) mesh material” which reads on Applicant’s recitation of a three-dimensional mesh fabric; furthermore Vainberg teaches “in other embodiments…any other suitable material”, which also reads on Applicant’s recitation of a three-dimensional mesh fabric; airflow spacer can be seen at #604 in Fig. 13 or #141 in Fig. 3), (ii) having a thickness of at least 1 mm (Vainberg does not specifically discuss the thickness of his mesh layer; however, Stickler teaches a similar apparatus with a similar 3-d ventilation fabric, and teaches a thickness, in claim 45 to be “less than 1/8 inches thick;” thus, Stickler teaches fabric that is up to 3.175 mm thick, and which reads on Applicant’s recitation of “at least 1 mm”; additionally Stickler teaches a 3-d fabric layer in Figs. 7A-7BB which is taught to have a thickness of 1-3 inches in paragraph [0043]; therefore prior art knowledge exists of spacer layers of various thicknesses, and it would have been an obvious matter of design choice to provide a layer of “at least 1 mm” thickness, or of any other desired thickness in order to optimize ventilation and user comfort), (iii) being adapted to permit airflow therethrough (see at least Vainberg, paragraph [0045] regarding “allowing air…to pass through”), and (iv) being adapted to permit airflow through and between opposing top and bottom surfaces of the airflow spacer (see at least Vainberg, paragraph [0045] regarding “allowing air…to pass through”); wherein the mattress thermal management system is free from fans mounted thereto (Vainberg does not disclose the use of a fan, nor does Vainberg teach any fan mounted to his mattress); and a mattress (Vainberg, Fig. 14, #600; also seen at #104/138 in Fig. 3) positioned above the rigid mattress support deck and above the airflow spacer of the mattress thermal management system. wherein the airflow spacer is a separate structure from the mattress (Vainberg, Fig. 14, #600; more specifically, Vainberg teaches a cushion #104/138 in Fig. 3, which is taught in paragraph [0043] to comprise a closable opening such that fill material #138 can be removed from cushion cover #104, therefore, mesh airflow spacer #141 in Fig. 3 is a separate structure from the mattress #138).
Claim 2.  The mattress assembly system of claim 1, wherein the airflow spacer has a thickness of at least 5 mm (Vainberg does not specifically discuss the thickness of his mesh layer; however, Stickler teaches a similar apparatus with a similar 3-d ventilation fabric, and teaches a thickness, in claim 45 to be “less than 1/8 inches thick;” thus, Stickler teaches fabric that is up to 3.175 mm thick, and which reads on Applicant’s recitation of “at least 1 mm”; additionally Stickler teaches a 3-d fabric layer in Figs. 7A-7BB which is taught to have a thickness of 1-3 inches in paragraph [0043]; therefore prior art knowledge exists of spacer layers of various thicknesses, and it would have been an obvious matter of design choice to provide a layer of “at least 1 mm” thickness, or of any other desired thickness in order to optimize ventilation and user comfort).
Claim 3.  The mattress assembly system of claim 1, wherein the airflow spacer is a separate structure from the rigid mattress support deck (airflow spacer #604 in Fig. 13 is a separate structure from support deck #660 in Fig. 14).  
Claim 4.  The mattress assembly system of claim 1, wherein the airflow spacer is an integral component of the rigid mattress support deck (it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the airflow spacer layer #7 of Vainberg attached to and integral with support deck #660 since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art;  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).  
Claim 5.  The mattress assembly system of claim 1, further comprising: a mattress support cover adapted to cover at least the top surface of the riqid mattress support deck; wherein the airflow spacer is an integral component of the mattress support cover (Vainburg’s airflow spacer #604 in Fig. 13, which is an integral component of mattress support cover #104 in Fig. 3,covers the top of mattress support deck seen at #660 in Fig. 14).
Claim 6.  The mattress assembly system of claim 1, wherein the riqid mattress support deck is a stationary structure (Vainburg, Fig. 14).  
Claim 14.  The mattress assembly system of claim 5, wherein: the mattress is positioned above the mattress support cover (Vainburg, Fig. 3, mattress #138 is positioned above mesh layer #141, wherein mattress support cover #104 is comprised of mesh layer #141). 
Claim 23.  The mattress assembly system of claim 1, further comprising: a mattress support cover adapted to cover at least the top surface of the riqid mattress support deck (Vainberg, Fig. 3, #104, or #604 in Fig. 13, covers mattress support #660 in Fig. 14); wherein: the airflow spacer is an integral component of the mattress support cover (Vainburg’s airflow spacer #604 in Fig. 13, is an integral component of mattress support cover #104 seen in Fig. 3); the mattress is positioned above the mattress support cover (Vainburg, Fig. 3, mattress #138 is positioned above mesh layer #141, wherein mattress support cover #104 is comprised of mesh layer #141); and the airflow spacer is a separate structure from the mattress (Vainberg, Fig. 14, #600 teaches a mattress; more specifically, Vainberg teaches a cushion #104/138 in Fig. 3, which is taught in paragraph [0043] to comprise a closable opening such that fill material #138 can be removed from cushion cover #104, therefore, mesh airflow spacer #141 in Fig. 3 is a separate structure from mattress #138) and the rigid mattress support deck (Vainberg, Fig. 14, #600 is a separate structure from support deck #660).
Claims 7-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0125098 to Vainberg et al. (“Vainberg”) and US Patent Application Publication 2017/0295945 to Stickler, in view of in view of US Patent Application Publication 2008/0289108 to Menkedick et al. (“Menkedick”).
Claim 7.  The mattress assembly system of claim 1, wherein the riqid mattress support deck is an adjustable bed comprising at least one moveable mattress support deck (Vainberg does not teach an adjustable or articulating bed, presumably because this is not the focus of his invention, and such beds are well known in the prior art, such as taught by Menkedick Fig. 5; Vainberg paragraph [0054] discusses “use with a folding lawn chair, a deck chair, a chaise lounge chair, a couch, a loveseat, a stool, a bed, or any other suitable article of outdoor and/or indoor furniture; therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the spacer mat of Vainberg with the moveable hospital bed of Menkedick since doing so would have simply been combining known prior art elements according to known methods to yield predictable results and would have provided the ventilation capability of the apparatus of Vainberg to the articulating hospital bed of Menkedick).
Claim 8.  The mattress assembly system of claim 7, further comprising: an electromechanical system adapted to control the at least one moveable mattress support deck (Menkedick, Fig. 5, #48e teaches an electromechanical actuator).  
Claim 21.  The mattress assembly system of claim 1, claim 14, wherein: the rigid mattress support deck is an adjustable bed comprising at least one moveable mattress support deck (Vainberg does not teach an adjustable or articulating bed because this is not the focus of his invention, and such beds are well known in the prior art, such as taught by Menkedick Fig. 5; Vainberg paragraphs [0084] discusses use of his apparatus with hospital beds; Menkedick teaches a hospital bed; therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the spacer mat of Vainberg with the moveable hospital bed of Menkedick since doing so would have simply been combining known prior art elements according to known methods to yield predictable results); and the mattress thermal management system further comprises an electromechanical system adapted to control the at least one moveable mattress support deck (Menkedick, Fig. 5, #48e teaches an electromechanical actuator).


Response to Applicant's remarks and amendments

With respect to rejections under 35 USC §102 and 103, Applicant persuasively argues on pages 4-7 of remarks dated 9/22/22 that the claim amendments overcome the cited art of Stickler, or Crawford, or Crawford and Menkedick, or Crawford and Schwartz.  Prior rejections have been withdrawn.  However, new rejections have been entered in this office action in view of Vainberg and Stickler, or Vainberg, Stickler, and Menkedick, as necessitated by Applicant’s amendments.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673